DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I Distal End in the reply filed on 08/18/2022 is acknowledged. 
Claims 12-13 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II Insertion section, there being no allowable generic or linking claim.
Claims 1-3 are canceled, claims 4-11 and 14-17 are pending, with claim 12-13 and claim 18 withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 4, 7-11, and 17 are rejected under pre-AIA  35 U.S.C. 102(a) and (b) as being anticipated by Whayne et al. (US6047218) hereinafter Whayne.
Regarding claim 4, Whayne discloses a system (Fig. 1 system 10) comprising: a steerable sheath (Fig. 4A guide sheath 92) including a passageway therethrough; a steerable segment extendable (Fig. 4A catheter tube 12) from the passageway (Fig. 4A), the steerable segment (Fig. 4A catheter tube 12) defining a lumen; and an imaging element (Fig. 1 imaging probe 34) extending from a distal end (Fig. 1 distal end 16) of the steerable segment (Fig. 1 catheter tube 12).
Regarding claim 7, Whayne discloses the system of claim 4 further comprising: an expandable visualization membrane (Fig. 1 structure 20) expandable from the distal end of the steerable segment (Fig. 1 catheter 12).
Regarding claim 8, Whayne discloses the system of claim 7 further comprising: a working channel (Fig. 1 body 36) extending within the expandable visualization membrane (Fig. 1 structure 20) from the distal end (Fig. 1 distal end 16) of the steerable segment (Fig. 1 catheter 12).
Regarding claim 9, Whayne discloses the system of claim 8 wherein the imaging element (Fig. 1 imaging probe 34) is coupled to the working channel (Fig. 1 body 36).
Regarding claim 10, Whayne discloses the system of claim 7 wherein the expandable visualization membrane (Fig. 1 structure 20) includes an energy transmitter (Fig. 10 electrodes 30) for ablation therapy.
Regarding claim 11, Whayne discloses the system of claim 4, further comprising a guidewire ([col. 5 lines 55-50]) extendable from the steerable sheath (Fig. 4A guide sheath 92).

Regarding claim 17, Whayne discloses the system of claim 4 further comprising a light source (Fig. 25 optical source 238 emits light through optical fiber path 222 ) extending from a distal end of the steerable segment (Fig. 1 catheter 12).



Claims 4-6 are rejected under pre-AIA  35 U.S.C. 102(a) and (b) as being anticipated by Miyamoto et al. (US2008/0287961) hereinafter Miyamoto.
Regarding claim 4, Miyamoto discloses a system (Fig. 30) comprising: 
a steerable sheath (Fig. 30 bending portion 6) including a passageway (Fig. 30 side channel opting portion 9) therethrough; 
a steerable segment (Fig. 32 image catheter 2) extendable from the passageway (Fig. 30 side channel opting portion 9), the steerable segment (Fig. 32 image catheter 2)  defining a lumen (Fig. 32 lumen of image catheter 2); and 
an imaging element ([0094] “The image catheter 2 functioning as an image pickup apparatus..”) extending from a distal end (Fig. 30 distal end 11) of the steerable segment (Fig. 32 image catheter 2)  .  

Regarding claim 5, Miyamoto discloses 5 the system of claim 4 further comprising a tool extendable through the lumen of the steerable segment (Fig. 32 image catheter 2, [0099] “…the image catheter 2 also functioning as an operation medical member or various treatment instruments are inserted from the scope/treatment instrument penetration portion 43 into the scope/treatment instrument channel 44. Then, the image catheter 2 or various treatment instruments are guided out from the opening portion 44 a at the distal end surface of the guide catheter insertion portion 42.”).  

Regarding claim 6, Miyamoto discloses 5 the system of claim 5 wherein the tool includes one of: a needle, a grasper, and an electrode ([0114] grasping forceps 63) .  




Claims 4 and 14-16 are rejected under pre-AIA  35 U.S.C. 102(a) and (b) as being anticipated by Theodore M. Khalili  (US2005/0096502) hereinafter Khalili.
Regarding claim 4, Khalili discloses a system (Fig. 7A) comprising: a steerable sheath (Fig. 5 deployment conduit 82) including a passageway (Fig. 5 passageway of deployment conduit 82) therethrough; a steerable segment (Fig. 7A robotic arm 114) extendable  from the passageway (Fig. 7A), the steerable segment  (Fig. 7A robotic arm 114) defining a lumen; and an imaging element ([0066] “…an image detector 110 is positioned at the distal end 112 of a robotic arm 114, and the position of the image detector may be manipulated by the user. The robotic arm 114 may carry two or more image detectors if it is desirable to capture image from more then one position simultaneously.”) extending from a distal end (Fig. 7a near reference number 116) of the steerable segment  (Fig. 7A robotic arm 114).  

Regarding claim 14, Khalili discloses the system of claim 4 wherein the steerable segment (Fig. 7A robotic arm 114)  includes a steering actuator extending therethrough for controlling movement of the steerable segment (0054] “A computer may be implemented for controlling the various motors and actuators in the device so that the robotic arms may move in a coordinated manner.”).  

Regarding claim 15, Khalili discloses the system of claim 14 wherein the steering actuator includes a steering tube and a pullwire extending through the steering tube ([0052] “…pulley systems may be implemented with displacement devices positioned within the elongated body 3 or at the proximal end of the elongated body to drive the motions of the arms.”).  

Regarding claim 16, Khalili discloses the system of claim 4 wherein the imaging element ([0066] “…an image detector 110 is positioned at the distal end 112 of a robotic arm 114, and the position of the image detector may be manipulated by the user. The robotic arm 114 may carry two or more image detectors if it is desirable to capture image from more then one position simultaneously.”)  includes an infrared camera ([0049] “The image detection device (i.e., image detector) may be a camera (e.g., a CCD camera, or an infrared camera), an optical detector, ultrasound detector, or a light sensor array.”).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795                       

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795